Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while per the teachings of Heys, one would select a compound such as that taught by Gessner, it would be non-obvious to make a selection of the particularly required compounds based on the combined teachings wherein the precursor is further applied by plasma.  While a particular mode of vaporization would not necessarily support patentability, in this case based on the prior art teachings that the compound is applied in a thermal vaporization deposition process and the specificity of the compound is beyond that taught by Heys, therefore to select one of the compounds of Gessner to apply in Heys would not have been obvious without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715